FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA TELMA VASQUEZ,                              No. 11-72549

               Petitioner,                        Agency No. A070-945-695

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Maria Telma Vasquez, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her motion to reopen removal proceedings based on

the ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

      The agency did not abuse its discretion in denying Vasquez’s motion to

reopen as untimely where the motion was filed more than thirteen years after her

removal order became final, see 8 C.F.R. § 1003.23(b)(1), and Vasquez failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      Because the timeliness issue is dispositive, we need not reach Vasquez’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      11-72549